Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-31 are pending. Claims 1, 21, and 26 are independent.  Claims 1, 13, and 26 are amended and Claim 31 is new and depends from Claim 2.
Independent Claims have different scopes.  
This is an action after a First Action Interview.
This Application was published as U.S. 2020/0258528.
Apparent priority: February 2019 or January 2020 (two provisionals).

Terminal Disclaimer was filed and approved on 2/28/2022 over the term of:
16/785856

Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that, if presented, were necessitated by the amendments to the Claims.
This action is Final.

This Application is a continuation of application no. 16/785,176, currently pending and published as 20200258518. 
Applications no. 16/785,950 published as U.S. 20200260186, no. 16/785,930 published as U.S. no. 20200260185, no. 16/785,856, published as U.S. 2020/0260184, and no. 16,785,918 published as U.S. 2020/00258528 are continuations of application no. 16/785,176, and siblings of the instant Application.  This Application may be related to 16/785,202 published as 20200258528 and allowed on 7/22/2021 and potentially to 16/881,101.  ODP will be evaluated at each stage of the Claims.
Specification
The disclosure is objected to because of the following informalities: 
[0198] FIG. 2 depicts an illustrative system where a blocker 201 is able to be integrated with the listening device 202. The blocker 201 may generally correspond to integrated forms of the blocker, as discussed above, and may implement the features described in other sections herein. The listening device 202 may include a processor 203, a power supply connection 207, and one or more microphones 206 (e.g., a set of microphones), among other components. The listening device 202 may also have module socket that can accept a bypass module 210 [[and/or]] or a privacy module 211. The listening device 202 may connect to a listening device server 209 via a WAN. The listening device 202 may provide the blocker 201 with power through power supply connectors 208 of the listening device 202 that connect to power receiving connectors 212 of the bypass module 210, which contains the blocker 201. The power supply connectors 208 may connect to nothing in the case that the privacy module [[411]] 211 is installed. The one or more microphones 206 may have one or more connections 205, shown as two wires in FIG. 2, which may go to connectors of the module socket, which would connect to the respective connectors on the bypass module 210 [[and/or]] or privacy module 211. The module socket may also have one or more additional connections between two more connectors of the module socket to the processor 203. The bypass module 210 and privacy module 211 may have protrusions 213 which may aid a clip 204 in fastening the module into the module socket of the listening device 202. If the bypass module 210 is installed in the module socket, then the one or more microphones 206 and listening device's processor 203 may be connected to each other without any intermediary. If the privacy module 211 is installed in the module socket, then both of the wires from the one or more microphones 206 have the blocker 201 as an intermediary to their connection to the listening device's processor 203.  
(Paragraph number from the Published Application.)
Appropriate correction is required.

For explanation NOTE: The embodiment Claimed in Claim 1 is shown in Figure 2 and described in [0198] of the published Application which is provided below.  Based on the Drawing and the Written Description of the Drawing, the “privacy module 211” or the “bypass module 210,” MUST BE INSTALLED and no configuration for their “Installing” is described other than that made plausible by the Drawing which would involve taking one of these modules and inserting them into the opening shown in “listening device 202” of Figure 2.  Thus, the “and” part of “and/or” in the following sentence of the Specification is not clear or enabled:  “The listening device 202 may also have module socket that can accept a bypass module 210 and/or a privacy module 211.”  Both of them cannot be inserted together in the configuration that is shown in Figure 2 (or Figure 4); it is one or the other.  “[0198] FIG. 2 depicts an illustrative system where a blocker 201 is able to be integrated with the listening device 202. The blocker 201 may generally correspond to integrated forms of the blocker, as discussed above, and may implement the features described in other sections herein. The listening device 202 may include a processor 203, a power supply connection 207, and one or more microphones 206 (e.g., a set of microphones), among other components. The listening device 202 may also have module socket that can accept a bypass module 210 and/or a privacy module 211. The listening device 202 may connect to a listening device server 209 via a WAN. The listening device 202 may provide the blocker 201 with power through power supply connectors 208 of the listening device 202 that connect to power receiving connectors 212 of the bypass module 210, which contains the blocker 201. The power supply connectors 208 may connect to nothing in the case that the privacy module 411 is installed. The one or more microphones 206 may have one or more connections 205, shown as two wires in FIG. 2, which may go to connectors of the module socket, which would connect to the respective connectors on the bypass module 210 and/or privacy module 211. The module socket may also have one or more additional connections between two more connectors of the module socket to the processor 203. The bypass module 210 and privacy module 211 may have protrusions 213 which may aid a clip 204 in fastening the module into the module socket of the listening device 202. If the bypass module 210 is installed in the module socket, then the one or more microphones 206 and listening device's processor 203 may be connected to each other without any intermediary. If the privacy module 211 is installed in the module socket, then both of the wires from the one or more microphones 206 have the blocker 201 as an intermediary to their connection to the listening device's processor 203.”   Published Application.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    169
    643
    media_image1.png
    Greyscale

Response 10.

IN REPLY:  Applicant’s arguments rest on the definitions of the phrases at issue which remain undefined by the Claim language.  Additionally, considering the disparate embodiments shown in the various Figures of the instant Application and absence of a direct antecedence for the key phrases, express language in the Claim is even more important.

Regarding Baker, Applicant argues:

    PNG
    media_image2.png
    529
    634
    media_image2.png
    Greyscale

Response 10.
Applicant argues that “Baker does not teach or suggest that the privacy cover ‘prevent[s] receipt … of first signals generated by the at least one microphone while the removable blocking device is in an untriggered state, wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking module interface.” Then, the arguments process to discredit the sliding protective cover of Baker as the blocking module.
The rejection states: In Baker, Figures 7 and 8A, Switch “829C” sits between the “microphone 830” and “control circuit 814” / processor.  The “airgap switches” of Figure 8A correspond to “airgap switch 729” of Figure 7 and are part of the “blocking device” of the Claim. The tab that is pushed or pulled to trigger the switches goes through the privacy cover and reaches the circuit below and thus passes through the “blocking module interface.”  Further, “[0085] Mechanical actuation of the airgap switch may break an electrical connection of a circuit of device 700, for example, similar to the circuit shown in FIG. 4….”  Various “electrical connections” are noted in the rejection below and include the “communication path between the mic and processor.”
The privacy cover, (Figures 2 and 3) when slid over the surface of the smart device, covers the microphones (and cameras) and blocks the “communication path” between the environmental audio around the smart device and the microphones of the smart device and therefore its processors.  
The “Push/Pull Control Tab 729” of Figure 7 is part of the whose circuit is shown in Figure 8 (“[0084] … airgap switch may be a tab, such as a push/pull control which may be either pulled out or pushed in by a user….”) provides a “mechanical disconnect.”  
A combination of the two embodiments of Baker: the sliding privacy cover (Figures 2 and 3) and the mechanical disconnect via a push/pull tab 729 (Figures 7 and 8) arrive at the “removable blocking … wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking module interface” that is claimed.

Regarding Yoffe, Applicant argues:

    PNG
    media_image3.png
    416
    653
    media_image3.png
    Greyscale

Response 12.

Applicant argues that because the “isolated switch 102” is internal to the device of Yoffe it cannot teach the “removable blocking device” of the Claim.
IN REPLY, the “isolated switch 102” in Figure 2 is connected/hooked to external and removable components such as “[0062] 6. Hook to a stylus holder, meaning that operation will be initiated by the user placing the stylus back in the stylus holder and/or removing the stylus from the stylus holder e.g. in a Pocket PC\PDA.”  The various other “hooks” include “closing/shifting the cover” ([0058]) which meshes well with the sliding cover of Baker.  Accordingly, Yoffe teaches a “removable blocking device” such as the stylus that when removed or inserted can cut the communication path between the processors and the microphone.

Considerations:
The phrase “blocking module interface” is not directly defined in the Specification.  However, the Specification provides examples of how the “blocking device” / “blocker” attaches to the “listening device” / “smart device.”  Additionally, Figures 2 and 4 show an opening/ “socket” in the “blocking device”/“blocker 201” is inserted and “installed.”  It seems that a person has to manually remove one module (“bypass module 210”) in order to insert another module (“privacy module 211”).
[0053] Passive Blocking [0054] Passive blocking may find particular use in non-integrated implementations. The blocker may have a compressible material, such as foam, to form a sound-insulted seal when physically attached to the listening device. The rigid or compressible portion of the blocker that attaches to the listening device may consist of interchangeable adaptors to other shapes that are designed for a variety of listening devices, and the interchangeable adaptors may be 3D printed from a catalog of possible designs. The blocker may use a variety of sound-insulating materials and sound-insulating techniques. The sound-insulating materials need not block all sound from reaching the listening device, but may instead insulate a particular amount or range of sounds from reaching the listening device. For example, sound-insulating foam on the blocker may permit extremely loud sounds (e.g., explosions) to reach the listening device, but may deaden sounds associated with speech from reaching the listening device. [0055] As an example of passive blocking, the listening device may be shaped like a hockey puck with a microphone on the top of the listening device, and the blocker may comprise a circular foam element which attaches to the top of the listening device and thereby blocks sound waves from reaching the microphone. As another example of passive blocking, the listening device may be shaped like a cylinder, and the blocker may comprise an insulated sheath that, when slid onto the cylinder, blocks substantially all sound from reaching one or more microphones dispersed around the cylinder.
[0056] Interception of Signals [0057] The blocker may be configured to intercept audio data and/or video data before it reaches the listening device and/or a component of the listening device (e.g., a processor in the listening device). For example, the blocker may be configured to receive and process audio data and/or video data from one or more microphones and/or one or more cameras of a listening device, rather than allowing such data to be received by the listening device. Such interception may comprise interrupting, shorting, or otherwise modifying one or more transmission paths associated with an input device. For example, a wire for a microphone may be cut, and the two ends of the cut wire may be inserted into the blocker.
 [0210] In step 710, blocking circuitry may receive a first signal. The blocking circuitry may be located in the same housing as one or more processors of a smart device. The blocking circuitry may ground each communication path between at least one microphone and the one or more processors of the smart device while in an untriggered state. In some embodiments, the blocking circuitry may indicate when electrical activity associated with the at least one microphone is detected. Additionally or alternatively, the blocking circuitry may indicate when the blocking circuitry is in the triggered state. The block circuitry may be incapable of communication over a network used by the smart device. In other embodiments, the blocking circuitry may be a removable device adapted to connect to the smart device via one or more interfaces. The first signal first signal may be generated by at least one microphone of a smart device. As discussed above, the first signal may include may be audio data, video data, or some other communication received from a microphone that is part of a blocking module installed in the listening device and/or part of the module installed in the listening device. The blocking circuitry may be between the at least one microphone and the one or more processors of a smart device.
[0215] In step 810, a blocking device may receive a first signal. The first signal may be received via at least one first microphone of a blocking device. The blocking device may ground each communication path between at least one microphone and the one or more processors of the smart device while in an untriggered state. In some embodiments, the blocking circuitry may indicate when electrical activity associated with the at least one microphone is detected. Additionally or alternatively, the blocking circuitry may indicate when the blocking circuitry is in the triggered state. The block circuitry may be incapable of communication over a network used by the smart device. In other embodiments, the blocking circuitry may be a removable device adapted to connect to the smart device via one or more interfaces. The first signal first signal may be generated by at least one microphone of a smart device.

As indicated during the first action interview, Applicant considers the Claims of the instant Application to be directed to the embodiments shown in Figures 2 and 4.

    PNG
    media_image4.png
    606
    428
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    763
    555
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-11, 13-14, 16-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. 2020/0196141) in view of Yoffe (U.S. 20110179482).
Regarding Claim 1, Baker teaches and suggests:
1. A system comprising: 
a smart device comprising: [Baker, Figure 1 showing the control of devices in the room by audio command to a smart audio device 125.  Figure 2, “Audio Device 200.”  Figure 4 shows the block diagram of the devices of Figures 2 and 3.  Baker pertains to smart devices:  “[0002] Voice integration devices, for example, voice assistants such as Amazon Echo or Google Home devices may allow a user to vocally interact with a connected microphone/speaker device. Voice integration devices may also be used to control other devices in a home or business setting through the use of a keyword. For example, a user can integrate a voice integration device (e.g., Amazon Echo) with a smart home network to control the lights through a keyword or wake word (e.g., "Alexa") followed by a user command (e.g., "turn on the living room light").”  “[0033] The audio device may process the acoustic data and control other devices within the user environment 100 based on the processed acoustic data. For example, the audio device may enable a user to vocally control the lights 110A or 110B.”]
at least one microphone; [Baker, Figure 2, “[0043] The audio device 200 may contain at least one microphone (not shown in FIG. 2) for monitoring acoustic data in the space in which it is installed….”  Figure 4, “microphone 430.”]
one or more processors; and [Baker, Figure 4, “control circuit 414.”  “[0060] The audio device 400 may have a control circuit 414. The control circuit may be powered by the voltage VCC provided by the power supply 422. The control circuit may include one or more of a processor(s) (e.g., a microprocessor(s)), a microcontroller(s), a programmable logic device(s) (PLD), a field programmable gate array(s) (FPGA), an application specific integrated circuit(s) (ASIC), or any suitable controller or processing device or combination thereof.”]
a blocking module interface; and [Baker, Figure 2, “privacy cover 208” being snapped on the “audio device 200” in which case the “audio device 200” needs to have a “mechanical construction” to receive the “privacy cover 280.”  The particular “mechanical construction” teaches the “blocking module interface” of the Claim (keeping in mind that neither the Claim language nor the supporting Specification provide specificity for this “blocking module interface.”)  “[0050] … One will understand that the amount of reduction in SPL {sound pressure level see [0048]} incident on the microphone when the privacy cover 208 is seated over the protective cover 210/microphone is dependent upon the mechanical construction of the microphone housing, protective cover 210, and/or privacy cover.….”]
wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking module interface;  [Baker, Figures 7 and 8A, Switch “829C” sits between the “microphone 830” and “control circuit 814” / processor.  The “airgap switches” of Figure 8A correspond to “airgap switch 729” of Figure 7 and are part of the “blocking device” of the Claim. The tab that is pushed or pulled to trigger the switches goes through the privacy cover and reaches the circuit below and thus passes through the “blocking module interface”:  “[0085] Mechanical actuation of the airgap switch may break an electrical connection of a circuit of device 700, for example, similar to the circuit shown in FIG. 4….”  “[0086] The mechanical disconnect may be a single airgap, shown in FIG. 7 as airgap switch 729. That is, the airgap switch 729 may disconnect or break an electrical connection at a single point in the circuit of the audio device 700, thereby creating an airgap. For example, when a user pushes or pulls the airgap switch 729, the airgap may electrically disengage part of the circuit. The airgap switch 729 may physically break power to the entire device 700. Alternatively, the airgap may break an electrical connection of just a microphone line. For example, the airgap switch 729 may break power to the microphone. Or, the airgap switch 729 may break a communication line of the microphone. Locations of the airgap caused by the airgap switch within the circuit of the audio device will be described in greater detail herein below.”] 
a removable blocking device adapted to connect to the smart device via the blocking module interface; [Baker teaches that the “privacy cover 208” of Figure 2 is a “removable blocking device”:  “[0047] … The privacy cover 208 may slide along direction L in one or more tracks 220 located along the vertical sides of protective cover 210 to either expose or cover the protective cover 210 and thus the microphone. …”   “[0050] … One will also recognize that different mechanical mechanisms besides sliding a privacy cover over the microphone may be used, provided that the microphone is covered or muffled. For example, the privacy cover may be snapped on, or the privacy cover may be rotated into place over the microphone.”

    PNG
    media_image6.png
    483
    486
    media_image6.png
    Greyscale
  
    PNG
    media_image7.png
    488
    413
    media_image7.png
    Greyscale
Note that Figure 7, whose block diagram is shown in Figure 8A, is similar to Figure 2 in that:  “[0083] FIG. 7 is another example audio device according to another embodiment. The audio device 700 of FIG. 7 may have similar features as the audio devices shown in FIGS. 2, 3 and 5, for example, with the privacy LED 705, LED array 706, yoke 701 with mounting holes 703, user interface on a front surface 715, protective cover 715, and volume up and down buttons 702, 704, respectively, being substantially the same as previously described.”]
wherein the removable blocking device is configured to, when connected to the blocking module interface: [Baker, Figure 7, the “protective cover 715” and an “airgap switch 729” are parts of the “removable blocking device” of the Claim.  Structure of the device of Figure 7 is similar to Figure 2 and thus the “snap on privacy cover” described with respect to Figure 2 may be used in Figure 7 as well:  “[0084] The audio device 700 may also have a device-level privacy mode. The device-level privacy mode of audio device 700 may be a mechanical disconnect. The mechanical disconnect may be an airgap, i.e., an airgap switch shown here as airgap switch 729. Although described here as a switch, the airgap switch may be a tab, such as a push/pull control which may be either pulled out or pushed in by a user. Other mechanisms in addition to those shown here may also be used, such as rotating a knob, flipping a switch, pulling a lever, sliding a tab, etc.”  “[0087] FIG. 8A is an example block diagram of an audio device 800 with an airgap privacy mode, as described previously for audio device 700 of FIG. 7….”]
prevent receipt, by the one or more processors, of first signals generated by the at least one microphone while the removable blocking device is in an untriggered state, [Baker, Figures 7 and 8A.  “Untriggered state” of Claim = “Privacy Mode” of Baker.  “Airgap switch 829A” disconnects the entire “audio device 800” from the “power source 802” and “airgap switch 829B” just disconnects the “microphone 830” from its power supply.  “Airgap switch 829c” disconnects the “microphone 830” from the “control circuit 814” / processor.  Any of these 3 switches “prevent receipt, by … processors, of signals generated by … microphone.”  “[0088] For example, the audio device may have an airgap 829A, which may be located at airgap position A. When the airgap switch 829A is engaged by a user, the airgap 829A may disconnect the power supply 822 from the power source 802, thereby removing power to the entire audio device 800.”  “[0089] Alternatively, the audio device may have an airgap switch 829B. The airgap switch 829B may be located at position B, shown in FIG. 8A as located between the output of the power supply 422 and the VCC rail. When a user engages the airgap switch 829B to put the audio device 800 into a privacy mode, the airgap switch 829B may break the connection providing power from the power supply VCC to the microphone 830. Actuation of the airgap switch 829B may not remove power from all circuitry powered by VCC. For example, the control circuit 814, LEDs 842, microphone 830, speaker 832, communication circuit 824, and memory 820 may all remain powered from VCC. In this way, when the audio device 800 is placed in a privacy mode through airgap switch 829B, only the microphone may lose power while other circuit components remain active. For example, the privacy LED 440 may still be used to provide a visual indication that the audio device 800 is in privacy mode.”  “[0091] Alternatively, the audio device may have an airgap switch 829C. Airgap switch 829C may be located at position C, between the microphone 830 and the control circuit 814. When a user engages the airgap switch 829C to put the audio device 800 into a privacy mode, the airgap switch 829C may break the communication connection between the microphone 830 and the control circuit 814. That is, when a user enables or engages the privacy mode, the control circuit 814 to stop receiving acoustic data from the microphone 830….”]
detect, using an input device of the removable blocking device, a first trigger associated with activating the removable blocking device, [Baker, the “first trigger” is taught by the closing of any of the arigap switches 829A/B/C and for example the “airgap switch 829C” because a closed circuit allows receipt of the audio signals from the microphone.  A command to disable/disengage the “privacy mode” teaches the “first trigger.”  See Figures 8A and 9.  There is also a “reset line 850” which permits the processor 814 to remotely reset the switch 829A/B/C; this too closes the circuit and allows receipt of signals from the microphone.  “[0100] … The airgap switch 929 may correspond to any of the airgap switches 829A-C shown in FIG. 8A, with the addition of a reset line connecting the airgap switch to the control circuit 814 to enable the control circuit to reset the airgap switch 929C. One example is shown as the reset line 850 to airgap switch 829C in FIG. 8A….”]
wherein the first trigger is different from a second trigger associated with activating the smart device; and [Baker’s smart devices of Figure 1 have their own on/off switch independent of the switch that turns the privacy mode on or off:  “[0039] As will be discussed in greater detail herein, the privacy mode for each device may be a device-level privacy mode and/or may be a remote privacy mode. A device-level privacy mode may require a user 102 to physically interact with a device to place the device into privacy mode. For example, a user may physically press a button on the device…..”  “[0040] Alternatively, the user may remotely enable the privacy mode (i.e., remote privacy mode)….”  The devices are on when the privacy mode is activated or disabled otherwise an off device doesn’t need to be placed in the privacy mode.]
based on detecting the first trigger, temporarily enter a triggered state and allow receipt, by the one or more processors and via the blocking module interface, of second signals generated by the at least one microphone. [Baker, Figure 8A, any of the airgap switches, including the “airgap switch 829C” which is located between the “microphone 830” and “control circuit 814”/ “processor”, can cut the communication of signals between the two.  The connection or disconnection are both temporary and depend on the “trigger.”  Note that the “triggered state” of the Claim in response to the “first trigger” of the Claim “allows receipt” of signals and therefore corresponds to the off/disable/disengaged situation of the “privacy mode” of Baker.  Most of Baker is directed to description of a trigger that places the device into the privacy mode.  However, Baker teaches mostly mechanical switches that can be opened or closed where the closed state pertains to the “triggered state” of the Claim and also teaches voice commands that that can enable or disable the switch and therefore the “privacy mode.”  Thus, the “first trigger” and “triggered state” of the Claim are taught by Baker when Baker turns off/disables/disengages the privacy mode and permits flow of audio information.] [In the Specification (not the Claim) the device is generally and as default in a blocked mode (privacy mode) and triggers are used to change the mode to “pass-through” whereas the device of Baker is listening until placed in the “privacy mode.”]

    PNG
    media_image8.png
    817
    1148
    media_image8.png
    Greyscale

Baker does not expressly teach:  “wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking module interface.”  The “blocking module interface” of the Claim was mapped to the interface between the audio device and the snap on “privacy cover” in Baker; i.e. an interface that permits the snapping on of the “privacy cover” of Baker teaches the “blocking module interface” of the Claim.  Baker does not state that the electrical connections between the microphone and other parts of the device, including processors, go through the snap-on interface.  However, the various types of buttons and tabs in [0084] which flip the airgap switches 829 of the audio device 800 must go through the interface between the privacy cover to the circuit below and thus intercept the “communication path between the … microphone and the .. processor” “via the blocking module interface.”
Accordingly, a combination of embodiments shown in Figures 2-3 (privacy cover) and Figure 7-8 (mechanical disconnect with the push/pull tab 729 protruding through the surface and disconnecting the airgap switch 829C in the “communication path” between mic 830 and control circuit 814 arrives at the embodiment that is claimed.  A sliding cover can push the “push/pull control tab 729” down and connect or disconnect the airgap switch connected to this tab 729.

Yoffe expressly teaches:
1. A system comprising: 
a smart device comprising: [Yoffe, Figure 1, “personal device 50.”]
at least one microphone; [Yoffe, Figure 1, “peripheral device 104” includes microphones. [[041].]
one or more processors; and  [Yoffe, Figure 1, “device core 100” includes CPUs. [[041].]
a blocking module interface; and [Yoffe, Figures 13-14 the security switches D1 are electro-mechanical switches and therefore connected to the core device by some mechanical interface.  The “user input logic 400” of the blocking device (isolated switch 102”) may operate by “key and mutual mechanical part” to connect to the “input components 402” which are part of the smart device.  The interface teaches the “blocking module interface.”  “[0054] …The hook-up may be done exemplarily by using keys with a mutual mechanical part and independent electrical contacts….”
a removable blocking device adapted to connect to the smart device via the blocking module interface; [Yoffe, Figures 4-6 the “user input logic 400” is a “sub-element” of the “isolated switch 102” and has “hooks” which include a “removable stylus” or a “plug in/out” of a handset.  “[0054] Isolated user input logic 400 is another inventive sub-element according to the invention, which contrasts with prior art in terms of both structure and purpose. Logic 400 is an internal isolated component (in the sense defined above for switch 102) used for reading inputs, which is hooked to at least one subset of user input components 402 in parallel with and separately from device core 100. The hook-up may be done exemplarily by using keys with a mutual mechanical part and independent electrical contacts. Logic 400 is isolated from other components of the personal device in the sense that the inputs read from user input components 402 cannot be affected either directly or indirectly by device core 100 or by peripheral devices 104. This isolation prevents manipulation of logic 400 by the software of the personal device. Logic 400 may have different implementations depending on the user input component(s) 402 to which it is hooked.” And [0061] plug in/out and [0062] removable stylus.  See also “[0058] 2. Hook to an integrated cover, meaning that operation will be initiated by closing\shifting the cover.”]
wherein the removable blocking device is configured to, when connected to the blocking module interface: 
prevent receipt, by the one or more processors, of first signals generated by the at least one microphone while the removable blocking device is in an untriggered state, wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking module interface; [Yoffe, Figures 5-8, the communications between the microphone 104 and CPU 100 has to go through the “isolated switch 102”.  “[0045] FIG. 2 shows a second embodiment 52 of a personal device with a security switch according to the invention. In addition to all the components of device 50, in device 52, isolated switch 102 includes a disconnect/connect component. ("disconnector") 200. Disconnector 200 is an inventive sub-component according to the invention, which contrasts with prior art in terms of both structure and function. It is an internal, isolated (in the sense defined above for switch 102) sub-component, which can disconnect and reconnect different subsets of peripheral devices 104 from the device core. The disconnect operation may be effected by disconnecting (cutting) essential links between the device core and the subset of peripheral devices 104 (e.g. a data line, a power supply line, etc) or by shorting electrically essential links in the subset of peripheral devices 104 (e.g. a data line, sensor terminals, etc). Disconnector 200 may be implemented in a number of different ways: by electrical contacts switched mechanically, by electrical components, by electronic components or a combination of the above.”]
detect, using an input device of the removable blocking device, a first trigger associated with activating the removable blocking device, wherein the first trigger is different from a second trigger associated with activating the smart device; and [Yoffe, Figure 4, “[0051] In use, under the same circumstance as described for device 52, the security switch is used as follows: Disconnector 200 is operated by the user to disconnect the relevant subset of peripheral devices 104 from the device core….”  See [0055] for independence of the isolated switch 102 operation from the rest of the device.]
based on detecting the first trigger, temporarily enter a triggered state and allow receipt, by the one or more processors and via the blocking module interface, of second signals generated by the at least one microphone. [Yoffe, Figure 4, “[0051] …When the user detects that the threat is over or that preventive measures are not required, he/she operates disconnector 200 to restore the connection of the disconnected subset of peripheral devices 104 to the device core…”]

    PNG
    media_image9.png
    544
    707
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    607
    690
    media_image10.png
    Greyscale

Baker and Yoffe pertain to privacy devices that are used to maintain the privacy of another device such as a smart phone and it would have been obvious to modify the system of Baker which is not express regarding the “Interface” between the two devices (the smart phone and the blocking/privacy cover) with the system of Yoffe that clearly teaches the “Isolated Switch 102” located between the “peripheral devices 104” and the “device core 100” and allows the switch to be triggered by removing or inserting a component.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
 
Regarding Claim 2, Baker teaches:
2. The system of claim 1, wherein, when the removable blocking device is disconnected from the blocking module interface, the one or more processors receive third signals from the at least one microphone and via the blocking module interface. [Baker: removing the snap-on privacy cover permits the microphones of the audio device / smart device to receive sound and generate the “third signals” which would reach the processor/controller in an uninterrupted manner but through the face of the audio device which teaches the “blocking module interface.”]

Regarding Claim 3, Baker teaches:
3. The system of claim 2, wherein connection of the removable blocking device to the blocking module interface prevents the one or more processors from receiving the third signals. [Baker teaches various types of blocking devices and if the button is pressed or the tab is pulled on the blocking device, the circuits of the audio device/smart device are disconnected and the processor cannot receive the signals generated by the microphone.]
(Yoffe, [0061]-[0062] for activating input t the logic 400 which operates the disconnector 200.)

Regarding Claim 4, Baker teaches:
4. The system of claim 1, wherein the first trigger comprises an audio trigger received from at least one second microphone. [Baker teaches mostly mechanical methods of triggering a privacy mode or turning off the privacy mode.  However, when the trigger is input remotely it may be in the form of a “spoken keyword.”  In that case, the input would also be to a remote second microphone.  Also note that in Claim 1 the “first trigger” turns off a privacy mode and permits the processor to receive signal from the microphone.  Thus, the “first trigger” of Claim 1 is a “privacy off”/disengage privacy mode command:  “[0099] … Alternatively, for a remote command to place the device into a privacy mode, the control circuit may reset the airgap switch 929 and also turn on the privacy LED 905….”  “[0123] Although the audio devices have been described as enabling a privacy mode in response to a remote privacy command, the audio devices may alternatively disable or disengage from the privacy mode in response to a remote command. That is, a command to turn off privacy mode may turn off privacy mode for one or more audio devices in the user environment….”  “[0135] For the remote privacy modes described herein, the privacy mode may be enabled (or disabled) at a device level, room level, or building level, as setup by a user. …”  “[0006] Additional embodiments as discussed herein include a remote-activated privacy mode, or "Privacy Mode" as a scene, which allows for multiple devices to enter privacy mode through the activation of a singular control point. This remote-activated privacy mode may be triggered automatically based on specific triggers, including, but not limited to: occupancy, user preference, or particular activity or voice commands of a user, as will be described in more detail herein.”  “[0098] An example airgap switch that may be used is Remote Reset Rocker Switch A8GS, manufactured by Omron Corporation. This switch has a reset line connected to a solenoid coil that may allow a user to enable the privacy mode remotely. For example, the audio device may receive a trigger (i.e., an indication to go into privacy mode). In response to receiving the trigger, the control circuit of the audio device may cause the remote reset switch to change state to enable the privacy mode. The trigger may be any input as previously described, including, but not limited to: occupancy, a specific sound (spoken keyword or sound indicative of an activity, such as a phone ringing), a wireless command, etc. For example, the control circuit may apply a voltage to a reset line or a coil terminal of the remote reset switch to change the state of the remote reset switch in response to receiving the trigger, thereby placing the audio device in the privacy mode.”  “[0127] Alternatively, the remote privacy mode may be remotely enabled via a voice command. For example, a user 102 may speak a voice command, such as, for example, "privacy mode". The voice command may be received by an audio device, such as audio device 104. The audio device may determine whether the voice command is a privacy command. That is, the voice command may act as a keyword, or wake word, which is processed locally by the control circuit of the audio device. When the audio device 104 determines that the voice command is a privacy command, the audio device 104 may enable privacy mode….”]

Regarding Claim 7, Baker teaches and suggests:
7. The system of claim 4, wherein the removable blocking device is configured to detect the first trigger associated with activating the removable blocking device by:
determining, based on processing, using a speech recognition algorithm, the audio trigger, that one or more words in the audio trigger are associated with the triggered state. [Baker suggests simple speech recognition by teaching:  “[0090] … In this way, the acoustic data may still be sent from the microphone circuit 830 to the control circuit 814 to allow the control circuit to do limited local audio processing. For example, the control circuit may be able to process a keyword, or a simple learned command. However, when the airgap 829B is engaged, more extensive commands and voice conversations may not be transmitted to a network or cloud service for remote processing.”  This teaching suggests that simple speech recognition is conducted on the device to detect the trigger and other simple commands.  Baker teaches the detection of keywords as trigger for the privacy mode or for disengaging the privacy mode:  “15. The apparatus of claim 16, wherein the trigger comprises a sound comprising a spoken keyword or a sound associated with a specific activity.”  “[0128] The voice command to trigger privacy mode may be a command setup by a user. Or, the voice command may be based on a specific keyword.….”  See [0098] and [0127] also.] 

Regarding Claim 9, Baker teaches:
9. The system of claim 1, wherein the first trigger corresponds to a movement detected by a wearable device. [Baker incorporates by reference another Baker which is referred to as Baker2016 which teaches that detection of the beacon of a particular user device, which may be a wearable device, causes the smart audio device to enter the privacy mode:  “[0132] Additionally, privacy mode may also be triggered based on proximity of wireless beacons specific to a user, such as the user's phone, wearable device, or other remote communication device specific to the user. For example, the audio device or the hub device 129 may be configured to recognize a given wireless beacon. Upon detecting the beacon, the audio device may enter a privacy mode. Or, the hub device 129 may detect the beacon and send a privacy command to the audio device to go into a privacy mode. Once the audio device or hub device 129 has stopped detecting the beacon, the audio device may disable or disengage the privacy mode. Examples of user recognition based on beacons is described in more detail in U.S. Patent Application No. 2016/0056629 filed on Aug. 21, 2015, entitled "LOAD CONTROL SYSTEM RESPONSIVE TO LOCATION OF AN OCCUPANT AND MOBILE DEVICES", the entire disclosure of which is herein incorporated by reference.”]

Regarding Claim 10, Baker teaches:
10. The system of claim 1, wherein preventing receipt of the first signals comprises grounding at least a portion of a circuit associated with the at least one microphone. [Baker, Figure 6, the microphone 630 can be grounded through transistor Q3.  “4. The apparatus of claim 1, wherein the switch comprises a first transistor and a second transistor coupled in series electrical connection between a power connection and a ground connection; wherein a gate or base of each of the first and second transistors is connected to the pin of the control circuit; further wherein the control circuit is configured to disconnect power to the microphone and provide power to the LED by turning on the second transistor and turning off the first transistor when the switch is in the second state.”  The second transistor is Q3 and turning it on grounds the microphone 630.  “[0079] …When transistor Q3 turns on, current may flow through the current path 12 from the power supply rail V.sub.CC through LED 640 and resistor R1 and through the body of Q3 to ground….”  See [0078]-[0079].]

Regarding Claim 11, Baker teaches:
11. The system of claim 1, wherein the removable blocking device is further configured to: 
return, based on determining that a time period associated with the triggered state has elapsed, to the untriggered state.  [Baker teaches a “timeout counter” which enables the “privacy mode” for a finite period of time.  In the Claim, the “triggered state” is the pass-through state when the “privacy mode” is disabled or disengaged and “untriggered state” is the “privacy mode” of Baker.  In the Claim, the “triggered state” corresponds to the normal pass-through mode of Baker.  Most embodiment of Baker teach a time-out period for the “privacy mode” after which the device returns to the pass-through/on mode.  However, Baker also teaches the system of the Claim where a time-out feature is considered for the normal pass-through mode and the default is being in the privacy mode.  “[0140] As another (or additional) example, the timeout counter may be used to disengage privacy mode. For example, a user may press a button to disengage privacy mode for 10 seconds, to make a request, for example, after which privacy mode is automatically re-enabled. Or, the privacy mode may be disengaged the entire time a button is pressed, i.e., push-to-talk mode. A user may push the button while talking to disengage the privacy mode and allow the audio device to receive the spoken request from the user. When the user stops pressing or pushing the button, the audio device may return to privacy mode and stop recording or listening to acoustic data. For example, the button may be a physical button such as an actuator or capacitive touch area on the audio device, such as the privacy button or privacy switch of FIGS. 5 and 9. Or, the button may be a physical button on a remote device, such as a remote or keypad. Alternatively, the button may be a soft button on a mobile device, laptop, PC, etc.”  The time-out feature is first presented with respect to timing out the “privacy mode” / “untriggered state” of the Claim:  “[0137] The privacy mode may be used with a timeout counter. For example, privacy mode may be enabled for a finite period of time using the timeout counter, and when the timeout counter has expired, the audio device may exit the privacy mode. For example, the privacy mode may be enabled for an hour-long meeting, and after the hour, the privacy mode may be disabled.”  “[0139] … Alternatively, a user may vocally command the audio device to instruct the privacy timeout length. For example, a user may say "Privacy, 10 minutes", where "privacy" is used as a keyword to enable privacy mode, and "10 minutes" specifies the length of the timeout.”]

Regarding Claim 13, Baker teaches:
13. The system of claim 1, wherein preventing the one or more processors from receiving first signals comprises 
outputting, to the one or more processors, third signals comprising one or more first sounds configured to emulate one or more second sounds from an environment associated with the smart device. [Baker, Figure 8B, “second circuit 855’” generating acoustic interference or noise and sending it to the “control circuit 814’” for output from the “speaker 832’.”  “[0102] Alternatively, or in addition to, the device-level privacy modes described herein, a privacy mode may be enabled by providing interference signals. Interference signals may be acoustic interference signals (i.e., audio signals), or they may be electronic noise signals added to the microphone communication line. For example, an interference speaker may provide acoustic interference. The acoustic interference may raise the background noise level of the microphone such that the acoustic data received by the microphone from a user in the environment is not discernable from the acoustic interference by the control circuit. The noise signals may be pseudo-random noise signals generated by the control circuit. Alternatively, a separate control circuit may be used to generate the noise signals to obfuscate the acoustic data. For example, turning now to FIG. 8B, the second control circuit 855' may be used to generate noise. In this way, the primary control circuit 814' which receives the obfuscated acoustic data may not be able to subtract out the noise signal, since the noise signal was generated by an independent source, i.e., the separate control circuit.”  (Note, “sounds from an environment associated with the smart device” is interpreted as “background noise” which is taught by Baker.  The Specification of the instant Application does not elaborate upon this phrase and in an another unrelated paragraph mentions sound profiles such as coffee shop noise that is used to jam the microphones but does not say that the smart device is in a coffee shop.) ]
(Specification of the instant Application:  “[0040] … The modulating signal may emulate different noise profiles and/or audio signals, such as a coffee shop conversation, or any other signal profile that is used with the intent to jam the microphone…”  “[0184] … Additionally or alternatively, preventing receipt of the first signal may comprise outputting third signal to the one or more processors of the smart device. The third signal may comprise one or more first sounds configured to emulate one or more second sounds from an environment associated with the smart device. A first volume of the one or more first sounds may be based on a second volume of the one or more second sounds. The blocking circuitry may determine the one or more first sounds by recording, for a period of time in the untriggered state, the one or more second sounds.”)

Regarding Claim 14, Baker teaches:
14. The system of claim 13, wherein a first volume of the one or more first sounds is based on a second volume of the one or more second sounds.  [Baker, Figure 8B.  Baker teaches that the “acoustic interference” that is mixed with the output sound or output from a separate speaker must be at least as loud as the voices that it is trying to obfuscate or louder:  “[0104] The acoustic interference may be an audible interference. For example, the acoustic interference may be a white noise interference. Alternatively, the acoustic interference may be a pink noise or grey noise interference. One skilled in the art will recognize that the exact acoustic spectrum of the acoustic interference is not critical; rather, the effectiveness of the interference is based on broadband coverage of audible range frequencies and having sufficient amplitude (i.e., volume) to drown out ambient conversations. That is, the amplitude of the noise signal is at least of substantially the same amplitude as the amplitude of the audio signals….”]

Regarding Claim 16, Baker teaches and suggests:
16. The system of claim 1, wherein, when the removable blocking device is in the untriggered state, each communication path between the at least one microphone and the one or more processors is grounded. Baker, Figures 6-7 and 8A.  Figure 6 shows the grounding of the microphone by closing the Q3 transistor.  Other embodiments show the removal of the VCC power from the microphone.  The combination of the embodiments suggests that the grounding shown in Figure 6 can be applied to the other embodiments.  See [0079]-[0080] and claim 4 for description of grounding of the microphone through transistor Q3.  For breaking the connection of the microphone 830 of Figure 8 see:  “[0086] … For example, when a user pushes or pulls the airgap switch 729, the airgap may electrically disengage part of the circuit. The airgap switch 729 may physically break power to the entire device 700. Alternatively, the airgap may break an electrical connection of just a microphone line. For example, the airgap switch 729 may break power to the microphone. Or, the airgap switch 729 may break a communication line of the microphone….”  In Figure 8A, the airgap switch 829B cuts the power Vcc to the microphone 830.  Also power to the control circuit 814 may be cut.  “[0089] Alternatively, the audio device may have an airgap switch 829B. The airgap switch 829B may be located at position B, shown in FIG. 8A as located between the output of the power supply 422 and the VCC rail. When a user engages the airgap switch 829B to put the audio device 800 into a privacy mode, the airgap switch 829B may break the connection providing power from the power supply VCC to the microphone 830….”  “[0090] Although not shown, VCC may alternatively be provided to just the control circuit 814 or to just the communication circuit 824. For example, the airgap switch 829B may alternatively remove power to just the control circuit 814 so that the control circuit 814 is unable to receive communication from the microphone 830. Or, the airgap switch 829B may remove power to the communication circuit 824. In this way, the acoustic data may still be sent from the microphone circuit 830 to the control circuit 814 to allow the control circuit to do limited local audio processing. For example, the control circuit may be able to process a keyword, or a simple learned command. However, when the airgap 829B is engaged, more extensive commands and voice conversations may not be transmitted to a network or cloud service for remote processing.”]

Regarding Claim 17, Baker teaches:
17. The system of claim 1, wherein the removable blocking device is further configured to indicate when electrical activity associated with the at least one microphone is detected. [Baker, Figure 6, the LED 640 is off when the microphone has power.  Having power is mapped to “electrical activity” of the Claim.  “[0078] …Therefore, the privacy indicator LED 640 may normally be off when the microphone 630 is on (i.e., when the microphone has power).”]

Regarding Claim 18, Baker teaches:
18. The system of claim 1, wherein the removable blocking device is further configured to indicate when the removable blocking device is in the triggered state.  [Baker, Figure 4, "Privacy LED 440” and Figure 8A, “Privacy LED 840.”  “[0091] … As previously described, the other components (i.e., the control circuit 814, memory 820, speaker 832, LEDs 840, and communication circuit 824) may remain powered and active while the airgap switch 829C is engaged (i.e., while the audio device 800 is in the privacy mode)….”  See [0068] and [0074].  “[0032] The audio device may have a mute or privacy mode. The mute or privacy mode, when enabled by a user 102, may cause the device to stop transmitting acoustic data to the router 127. The audio device may provide a visual indication that the device is in a mute or privacy mode. For example, the audio device may have an LED indicator that turns on or changes color when the device is in the mute or privacy mode. Additionally, or alternatively, other indications may be used, for example, an indication on a mobile application may alert a user that the audio device is in the privacy mode.”]

Regarding Claim 19, Baker teaches:
19. The system of claim 1, wherein the removable blocking device is incapable of communication over a network used by the smart device.  [Baker, the embodiments of Figures 2-3, 5, and 7 do not provide remote access to the blocking circuitry and the user has to manually operate the airgap switches on the smart device.  Embodiment of Figure 9 provides a remotely resettable mechanical disconnect.]

Regarding Claim 20, Baker teaches:
20. The system of claim 1, wherein the first trigger is configurable by a user. [Baker teaches configurability of the “first trigger” of the Claim as interpreted by referring to the Specification of the instant Application (the term is broad but is narrowly interpreted to expedite prosecution.)  See for example the configuring of the duration of “privacy mode” by user command:  “[0139] The length of the timeout may be configurable, whereby a user may initially setup the audio device with a specific timeout (e.g., one hour), or may add a timeout when enabling the privacy mode. A user may configure the length of the timeout either through an advanced programming mode on the audio device, or through a GUI application on a mobile device, laptop, PC, etc. Alternatively, a user may vocally command the audio device to instruct the privacy timeout length. For example, a user may say "Privacy, 10 minutes", where "privacy" is used as a keyword to enable privacy mode, and "10 minutes" specifies the length of the timeout.”  The “first trigger” of the Claim pertains to the pass-through period where privacy is not activated.  However, setting the duration of privacy also sets the periods when privacy mode is not in effect.  Also:  “[0140] As another (or additional) example, the timeout counter may be used to disengage privacy mode. For example, a user may press a button to disengage privacy mode for 10 seconds, to make a request, for example, after which privacy mode is automatically re-enabled….”  Here the trigger causes a pass-through modes and thus corresponds to the “first trigger” of the Claim.]
(Specification of the instant Application provides support for “Blocker Configurability” at:  “[0108] The blocker may be configurable by users in order to affect the blocker in a variety of ways. The blocker may accept configuration information from the user that is used by the blocker to determine which type or types of triggers should be used by the blocker to determine that blocking mode should be changed to pass-through mode; for example, configuration information may include a list including garage door opens, female voice speaking, the word "command", the word "privacy", all of the wifi devices to detect, and whether each one is or is not an enabled trigger. The blocker may accept configuration parameters for triggers; for example, configuration information may include multiple start times and end times which form a schedule for the time and date schedule triggers. The blocker may have storage to record a variety of logging data about the usage of the blocker and/or the listening device; examples of what the logs may contain include the date, time, and type of each trigger as well as who triggered it, a transcription of the words spoken in pass-through mode, and a recording of the first 10 seconds of each pass-through mode. Additional non-limiting examples of configurable aspects of the blocker include default lengths of time to stay in pass-through mode after any given trigger, minimum volume levels for triggers, length of a silence before automatically returning to blocking mode, number of entries to record in the log, tolerance and/or minimum required probability of a trigger having occurred, selections of what information to log, instructions for how to connect to wifi, whether or not the wifi electronics within the blocker should be enabled, which languages the blocker should use, setting the current time on the blocker's clock, and/or the maximum length of pass-through modes as an limiting override for other configuration.”)

Regarding Claim 21, Baker teaches:
21. A method comprising: 
preventing, by a removable blocking device physically connected to a blocking module interface of a smart device, receipt, by one or more processors of the smart device, of first signals generated by at least one microphone of the smart device while the removable blocking device is in an untriggered state, wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking module interface; [Baker, Figure 8A, “Airgap Switch 829C” located between the “Microphone 830” and “Control Circuit 814” and being capable of connecting or disconnecting the two.  “Untriggered State” of the Claim blocks the signal and corresponds to the “open” state of the switch 829C.  The reset signal 850 permits the closing of the switch remotely and can teach the trigger of the Claim.  “[010] … For example, the control circuit may determine that the microphone 830 has stopped communicating with the control circuit (i.e., the data line connection 826 or the power supply line connection to the microphone 830 has been opened)….”  The push-pull tab or switch or button is on the snap-on cover and goes through the “interface” and reaches the circuit in the smart device.][Combination of privacy cover of Figures 2 and 3 and Push/Pull tab 729 of Figure 7 teaches a “removable blocking device” that disrupts the communication path between the microphone and controller/processor.]
detecting, using an input device of the removable blocking device, a first trigger associated with activating the removable blocking device, wherein the first trigger is different from a second trigger associated with activating the smart device; and [Baker, Figures 7 and 9 and the circuit of Figure 8A.  The blocking circuitry is taught by the switch 829C and triggering the switch 829C activates the blocking circuitry (closed switch permits signals from the microphone to be received by the processor and open switch prevents the signals from arriving at the processor).  The switch 829C is triggered (opened or closed) independently of the “audio device 700/800/900” of which it is a part.  The reset signal 850 permits the closing of the switch remotely and can teach the first trigger of the Claim as well.  “[010] … For example, the control circuit may determine that the microphone 830 has stopped communicating with the control circuit (i.e., the data line connection 826 or the power supply line connection to the microphone 830 has been opened)….”  The on/off switch of the smart device is different from the switches used for blocking it: different triggers.]
based on detecting the first trigger, temporarily entering, by the removable blocking device, a triggered state and allowing receipt, by the one or more processors and via the blocking module interface, of second signals generated by the at least one microphone. [Baker, the “triggered state” of the Claim is taught by the closed state of the switch 829C or the reset of the switch 829C by the reset signal on the “reset line 850.”] 
Yoffe is combined for more expressly showing a “blocking module interface” through which the microphone and the processor are connected.  See application of Fong to Claim 1 and the rationale for combination.

Regarding Claim 22, Baker teaches:
22. The method of claim 21, further comprising: 
connecting, via the blocking module interface, the removable blocking device to the smart device, [Baker, snapping on the “privacy cover 208” which “connects” the “removable blocking device” on top of the smart device.  “[0050] … Therefore, different privacy covers may affect the amount of sound reduction. One will also recognize that different mechanical mechanisms besides sliding a privacy cover over the microphone may be used, provided that the microphone is covered or muffled. For example, the privacy cover may be snapped on, or the privacy cover may be rotated into place over the microphone.”]
wherein connecting the removable blocking device prevents receipt, by the one or more processors, of third signals from the at least one microphone. [Baker, Figure 7, tab 729 is a “device-level privacy mode” that disrupts the circuit of Figure 8A.]
Baker has the snap-on “protective cover 208” and then the “device-level privacy mode” of Figure 7.  The snapping on of the privacy cover does not disrupt the connection between the microphone 830 and processor 814 in Figure 8A.
Yoffe teaches an “isolated switch 102” that can be operated by an “isolated user input logic 400” which is in turn operated by inserting or removing components:
connecting, via the blocking module interface, the removable blocking device to the smart device, [Yoff, Figure 4, “Isolated User Input Logic 400.”  “[0056] Examples of user input logic 400 hooks include: … [0061] 5. Hook to a handset placement, meaning that operation will be initiated by the user plug in/out the handset. [0062] 6. Hook to a stylus holder, meaning that operation will be initiated by the user placing the stylus back in the stylus holder and/or removing the stylus from the stylus holder e.g. in a Pocket PC\PDA.”]
wherein connecting the removable blocking device prevents receipt, by the one or more processors, of third signals from the at least one microphone. [Yoff, Figures 1-4.  The “Isolated Switch 102” is located between the “Peripheral Device 104” and “Device Core 100” and thus disconnects the microphones from the processors.  “[0041] … Device core 100 operates by software and may include one or more controllers (e.g. central processing units (CPUs)), one or more memory units and one or more power management modules. A peripheral device 104 may include one or more communication components, and/or one or more sensor components, and/or one or more user input components. … The sensor components may include audio components, video components (e.g. a microphone, speaker or camera). The user input component may include a keyboard or a touch screen.”]
Baker and Yoffe pertain to privacy and security devices and it would have been obvious to combine the two structures for allow for removability as a trigger mechanism for establishing privacy.  This combination falls under simple substitution of one known element for another to obtain predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 23, Baker teaches:
23. The method of claim 21, further comprising: 
disconnecting, via the blocking module interface, the removable blocking device from the smart device, wherein disconnecting the removable blocking device allows receipt, by the one or more processors, of third signals from the at least one microphone. [Baker, Figure 2, if the snap on privacy cover 208 is removed, the microphones can receive sound and transmit it to the processor.  “[0048] Audio device 200 may include a mechanism to cover up, or muffle, the microphone. For example, the audio device 200 may contain a privacy cover 208. The privacy cover 208 may be a sliding cover. The privacy cover 208 may slide along direction L in one or more tracks 220 located along the vertical sides of protective cover 210 to either expose or cover the protective cover 210 and thus the microphone. For example, a user may physically slide the privacy cover 208 upward along direction L to cover the protective cover 210 (and microphone) and thereby engage the privacy mode, and may physically slide the privacy cover 208 downward along direction L to uncover the protective cover 210 (and microphone) to disengage the privacy mode. …”]

Claim 24 has language similar to Claim 4 and is rejected under similar rationale.
24. The method of claim 21, wherein the first trigger comprises an audio trigger received from at least one second microphone. [Baker’s reset command received from a remote mic.]

Claim 25 has language similar to Claim 7 and is rejected under similar rationale.
25. The method of claim 22, wherein the removable blocking device is configured to detect the first trigger associated with activating the removable blocking device by:
determining, based on processing, using a speech recognition algorithm, the audio trigger, that one or more words in the audio trigger are associated with the triggered state. [Baker teaches spoken triggers that must be speech recognized.]

Regarding Claim 26, Baker teaches:
26. A removable blocking device, wherein the removable blocking device is configured to, when connected to a blocking module interface of a smart device: [Baker, Figure 8A, switch 829C teaches the “blocking circuitry” and there are two input devices for it: one is the remote reset line 850 which permits a user to reset the switch and the other is the direct input to the switch provided by a user who is close to the device.  “[0069] The audio device 400 may further include a switch 444. The switch 444 may be actuated when the privacy mode is enabled. A described previously, the switch may be depressed by a lever, button, etc. For example, when the privacy cover is over the microphone 430 (i.e., the audio device 400 is in privacy mode), the switch 444 may be in a closed or "on" position….”  Figure 7:  “[0084] The audio device 700 may also have a device-level privacy mode. The device-level privacy mode of audio device 700 may be a mechanical disconnect. The mechanical disconnect may be an airgap, i.e., an airgap switch shown here as airgap switch 729. Although described here as a switch, the airgap switch may be a tab, such as a push/pull control which may be either pulled out or pushed in by a user. Other mechanisms in addition to those shown here may also be used, such as rotating a knob, flipping a switch, pulling a lever, sliding a tab, etc.”  Figure 6, “privacy pin 610” is an input to the switches:  “[0076] … For example, the privacy mode input may be provided when a user places the audio device in a privacy mode. For example, the control circuit may control the privacy enable pin 610 in response to a button press (i.e., a user has pressed the mute or privacy button, for example, button 508, or has slid a privacy cover over the microphone, thereby depressing a switch, for example, privacy cover 208, 308), as in the embodiments shown in FIGS. 2, 3 and 5. Or, the button press may be a remote button press, as in a remotely enabled privacy mode. That is, a user may press a button on a device separate from the audio device to place the audio device (and/or additional audio devices) into privacy mode. For example, a user may press a software button on a graphical user interface (GUI) of a mobile phone, or a button on a remote control, keypad, etc., to place the audio device into privacy mode. The control circuit may control the privacy enable pin 610 in response to receiving a wireless/wired communication that a remote privacy button has been pressed.”  “[0096] … The audio device 900 may include an airgap switch 929. The airgap switch 929 may be a remote reset rocker switch, i.e., a remote reset switch, which may be located on a front surface 915 of the audio device 900 and accessible to a user. For example, the airgap switch 929 may be a rocker switch that turns privacy mode on and off when a user flips or actuates the airgap switch.”] [Combination of privacy cover of Figures 2 and 3 and Push/Pull tab 729 of Figure 7 teaches a “removable blocking device” that disrupts the communication path between the microphone and controller/processor.]
prevent one or more processors of the smart device from receiving first signals generated by at least one microphone of the smart device while the removable blocking device is in an untriggered state, wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking module interface; [Baker, Figure 8A, the communication between the “microphone 830” and the “control circuit 814” is via the switch 829C and an open 829C prevents receipt by the processor 814 of the signals from the microphone 830.  The tabs or other mechanical switches go from the cover through the interface to the circuit below.]
detect, using an input device of the removable blocking device, a first trigger associated with activating the removable blocking device, wherein the first trigger is different from a second trigger associated with activating the smart device; and [Baker, the “first trigger” is either the user pushing or pulling the switch 829C to “electrically disengage part of the circuit”:  “[0086] … Alternatively, the airgap may break an electrical connection of just a microphone line. For example, the airgap switch 729 may break power to the microphone. Or, the airgap switch 729 may break a communication line of the microphone….”]
based on detecting the first trigger, temporarily enter a triggered state and allow receipt, by the one or more processors and via the blocking module interface, of second signals generated by the at least one microphone. [Baker, when the switch 829C is closed, either by push/pull of the user or by the remote reset (850) the processors 814 receive the signals generated by the microphone 830.] [The only aspect that may be considered as “suggested” is the fact that in the Specification (not the Claim) the device is generally and as default in a blocked mode (privacy mode) and triggers are used to change the mode to “pass-through” whereas the device of Baker is listening until placed in the “privacy mode.”]
Yoffe more expressly shows the disconnector switch located between the microphones and the processors.  See rejection of Claim 1 and the rationale for combination.

Claim 27 has language similar to Claim 22 and is rejected under similar rationale.
27. The removable blocking device of claim 26, wherein the first trigger comprises an audio trigger received from at least one second microphone. [Baker’s remote reset command has to use a second microphone.]

Claim 29 has language similar to Claims 4 and 24 and is rejected under similar rationale.
27. The removable blocking device of claim 26, wherein the first trigger comprises an audio trigger received from at least one second microphone. [Baker’s reset command from the remote microphone.]

Claim 30 has language similar to Claims 7 and 25 and is rejected under similar rationale.
30. The removable blocking device of claim 27, wherein the removable blocking device is configured to detect the first trigger associated with activating the removable blocking device by: determining, based on processing, using a speech recognition algorithm, the audio trigger, that one or more words in the audio trigger are associated with the triggered state. [Baker teaches detecting command keywords which suggests some form of speech recognition if not an all out NLP.]

Claims 5 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Yoffe in view of Iyer (U.S. 2016/0253149).
Regarding Claim 5, Baker does not teach that the distance of the speaker/user is taken into consideration.  Neither does Yoffe.
Iyer teaches:
5. The system of claim 4, wherein the audio trigger comprises a command spoken by a user within a predetermined distance of the smart device. [Iyer teaches that depending on the distance of the speaker from the device, when the user/speaker issues the spoken command, the reply will be generated at a different level of volume which means that the distance is taken into consideration and given effect in interpreting the command. “[0016] …to transitioning a voice control interface engine of an electronic device from a first mode, where voice commands can be received from a first distance and audible output returned at a first output level, to a second mode where voice commands are received from only a second, shorter distance and audible output is delivered at a second, lesser output level….”]
Baker/Yoffe and Iyer pertain to privacy mode of devices and it would have been obvious to combine the distance considerations of Iyer with the system of Baker/Yoffe to provide an added method of ascertaining that the received speech is indeed intended as a command.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 28 has language similar to Claim 5 and is rejected under similar rationale.
28. The removable blocking device of claim 27, wherein the audio trigger comprises a command spoken by a user within a predetermined distance of the smart device. [[Iyer teaches that depending on the distance of the speaker from the device, when the user/speaker issues the spoken command, the reply will be generated at a different level of volume. [0016].]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baker and Yoffe in view of Thomas (U.S. 2017/0180984).
Regarding Claim 6, Baker teaches (this Claim is shown by Figure 1 of the drawings):
6. The system of claim 4, wherein the removable blocking device comprises the at least one second microphone.  [Baker: Figure 4. “[0063] The microphone 430 may comprise multiple input microphones. For example, the microphone 430 may be a group of microphones physically spaced apart from one another, for example, a microphone array. Multiple input microphones may allow for improved ambient noise rejection and acoustic beam-forming or beam-steering, whereby the audio device may be directionally sensitive to input sounds.”  The remote microphone is a “second microphone” and can be considered part of the “blocking device.”]
Yoffe does not teach that the isolated switch has its own mics.
Thomas is directed to an "endpoint security appliance and platform" (and also called herein "ESAP") and expressly teaches:
wherein the removable blocking device comprises the at least one second microphone.  [Thomas teaches that its ESAP device (privacy device/blocking device) can have several microphones:  “[0092] In reference to FIG. 4 showing circuit 500, one or more microphones can be added to the ESAP such that audio from the area around the protected, enclosed or associated device can be detected by the microphone. In some embodiments, there can be a one-to-one mapping between microphones added to the ESAP and those associated with a protected device, while in other embodiments there can be a one to many/multiple or many/multiple to one relationship. In some embodiments, the output of one or more of the microphones contained or associated with the ESAP (including remote microphones that can be connected via a wired or wireless connection (e.g. Bluetooth.RTM., Bluetooth.RTM. LE, WiFi.RTM., infrared, NFC etc.)) can be passed to one or more microphones within the protected or associated device, while in other embodiments, the output can be disconnected and/or passed to other devices and/or systems.”]
Baker, Yoffe, and Thomas pertain to privacy devices that are used to maintain the privacy of another device such as a smart phone and it would have been obvious to modify the system of combination which is not express regarding the existence of multiple microphones on the privacy device with the system of Thomas that expressly teaches having several microphones on the privacy device and provides a rationale and reason for why that is desirable.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baker and Yoffe in view of Casey (U.S. 20180167547).
Regarding Claim 6, Baker teaches the use of “occupancy sensors” to detect if someone is in the room and therefore turn the privacy mode on or off.  “[0141] Alternatively, the privacy mode may be enabled or disabled based on a condition or event. For example, the user environment may contain an occupancy sensor. The occupancy sensor may be configured to communicate with the audio device, wherein the audio device may enable or disable the privacy mode based on an occupancy detection within the room. …”  The “occupancy sensor” of Baker is not a motion detector and rather detects occupancy by acoustic sensors.
Yoffe teaches several mechanisms for providing input to the isolated user input logic 400 but not an optical mechanism.
Casey teaches:
8. The system of claim 1, wherein the first trigger corresponds to a movement detected by an optical sensor of the removable blocking device. [Casey teaches that occupancy detectors detect the presence of a person by movement:  “[0008] As the occupancy/vacancy sensor generally senses the presence or absence of a person within the user environment using passive infra-red (PIR) technology, the occupancy/vacancy sensor may fail to detect the occupancy of a room due to the lack of movement by a user. The occupancy/vacancy sensor senses the presence of a person using the heat movement of the person….”  This occupancy detector may include a “visible light sensor” / “optical sensor” that detects movement:  “[0085] During a sensor event for detecting occupancy and/or vacancy, the visible light sensor 180 may be configured to apply a predetermined mask to focus on one or more regions of interest in one or more images recorded by the camera and determine occupancy or vacancy of the space based on detecting or not detecting motion in the regions of interest. The visible light sensor 180 may be responsive to movement in the regions of interest and not be responsive to movement in the masked-out areas.”]
Baker/Yoffe and Casey pertain to privacy mode of devices and it would have been obvious to combine the optical sensor of Casey which is used as a method of occupancy detection with the system of Baker/Yoffe which teaches occupancy detection by detecting audio as another or a substitute method of occupancy detection which would cause a need for privacy.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baker and Yoffe in view of Ossowski (U.S. 2019/0051299).
Regarding Claim 10, Baker teaches:
12. The system of claim 1, 
wherein the removable blocking device is configured to temporarily enter the triggered state and allow receipt of the second signals by: [Baker teaches that  “[0140] As another (or additional) example, the timeout counter may be used to disengage privacy mode. For example, a user may press a button to disengage privacy mode for 10 seconds, to make a request, for example, after which privacy mode is automatically re-enabled….”]
determining, based on processing the first trigger to determine an origin of the first trigger, that the smart device did not output the first trigger. 
Baker does not teach that the source of the command for privacy mode is scrutinized by the audio device.
Neither does Yoffe.
Ossowski  teaches:
determining, based on processing the first trigger to determine an origin of the first trigger, that the smart device did not output the first trigger.  [Ossowski, Figure 1, generates a model of the user’s voice so that it can discriminate a command generated by an authorized user from other input sounds including a sound coming from the Personal Assistant (PA) itself.  “[0040] Specifically, the system and method disclosed herein are used to detect or recognize the voice of the speaker of the keyphrase which triggers an action, such as the wakening of the PA, and omits the action if the speaker is identified as a computer originated voice such as the PA's own voice. This is accomplished by using a voice or speaker recognition (SR) system such as with speaker verification (or identification) in order to learn the characteristics of the its own PA voice, other voice applications, and other popular, known PA voices when desirable, and filter out detections of that voice or voices. Such an approach limits unwanted triggers caused by any device that uses the same computer originated voice or voices. Herein, speaker verification and speaker identification are meant in a general sense and both refer to identification of a voice relative to one or more modeled voices that are to be filtered out (or some action is to be taken upon identification of a voice that matches a modeled voice).” See also abstract.]
Baker/Yoffe and Ossowski pertain to personal assistant devices and it would have been obvious to combine the command voice discrimination of Ossowski which is intended to filter out unauthorized voice commands, including by the device itself, with the system of Baker/Yoffe in order to add a layer of security and prevent inadvertent or unauthorized trigger of the device.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baker and Yoffe in view of Holzrichter (U.S. 20120053931).
Regarding Claim 15, The “untriggered state” of the Claim pertains to the blocked/privacy mode of Baker because the trigger in the Claims disengages the blocking and permits pass-through.  Baker teaches recording while in the privacy mode when the microphone is not shut off and only its connection to the processor is stopped.   (Abstract:  “Devices that record data from a space, such as audio or video devices having microphones and/or cameras, may have a privacy mode which allows a user to temporarily prevent the device from recoding audio or video of the space….”  Background:  “[0004] … However, the voice integration device may continue "listening" to the audio traffic of the room while the mute button is activated, and the device may even store acoustic data locally. That is, the voice integration device may continue to monitor acoustic data in the space and record the data in a transmission buffer stored in memory of the device, even while the device is in a mute or privacy mode, but not transmit the acoustic data onto a network/to a cloud service for processing….”  “[0123] … However, the voice integration device may continue "listening" to the audio traffic of the room while the mute button is activated, and the device may even store acoustic data locally. That is, the voice integration device may continue to monitor acoustic data in the space and record the data in a transmission buffer stored in memory of the device, even while the device is in a mute or privacy mode, but not transmit the acoustic data onto a network/to a cloud service for processing….”)
Regarding Claim 15, Baker teaches:
15. The system of claim 1, wherein the removable blocking device is configured to temporarily enter the triggered state and allow receipt of the second signals by:
processing the second signals to obscure an identity of at least one user; and  [Baker, Figure 8B teaches adding noise to the speech from the microphone to obscure and obfuscate the voice of the user.  “[0102] … The noise signals may be pseudo-random noise signals generated by the control circuit. Alternatively, a separate control circuit may be used to generate the noise signals to obfuscate the acoustic data. For example, turning now to FIG. 8B, the second control circuit 855' may be used to generate noise. In this way, the primary control circuit 814' which receives the obfuscated acoustic data may not be able to subtract out the noise signal, since the noise signal was generated by an independent source, i.e., the separate control circuit.”]
output, to the one or more processors, the processed second signals. [Baker, Figure 8B, the output of the obfuscating noise may be from the same speaker used for other purposes or from other speakers:  “0103] The interference speaker providing the acoustic interference may be a single speaker or may be multiple speakers. For example, the interference speaker may be speaker 832' in FIG. 8B which is provided a noise signal 870' by the second control circuit 855'. This may be implemented in any of the audio devices described herein, including the audio devices of FIGS. 2, 3, 5, 7, and 9. The interference speaker 832' providing the acoustic interference may be integrated with the audio device, that is, may be located within the housing of the audio device. For example, the interference speaker may be the speaker 832 of FIG. 8A, and/or an additional speaker located within the housing of the audio device. Alternatively, the interference speaker may be located externally to, and proximate to, the audio device.”]
Baker teaches the recording of the background audio of the environment but does not teach that this sound is used as the added noise.
Neither does Yoffe.
Holzrichter teaches:
wherein the removable blocking device is configured to temporarily enter the triggered state and allow receipt of the second signals by: [Holzrichter teaches that the added noise may be obtained from previously recorded sounds and speech of the user himself.  See [0046].]
Baker/Yoffe and Holzrichter pertain to maintaining privacy and it would have been obvious to combine the speaker voice obscuration of Holzrichter which achieves its goal by adding noise that may be obtained from the environment of the user with the system of Baker/Yoffe that teaches adding noise to the speech to obfuscate the speech and also teaches recording the sounds of the environment but does not expressly teach that the sound recorded from the environment of the user is added to his voice in order to obfuscate the voice.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Baker and Yoffe in view of Mai (U.S. 20190147173).
Regarding Claim 31, Baker teaches that removing the snap-on privacy cover permits the microphones of the audio device / smart device to receive sound and generate the “third signals” which would reach the processor/controller in an uninterrupted manner but through the face of the audio device which teaches the “blocking module interface.”
The cover/blocking module is not connecting the smart phone to a mic for receiving “third signals.”
Yoffe was not cited for this feature.
Mai teaches:
31. The system of claim 2, further comprising 
a bypass module connected to the smart device via the blocking module interface and configured to transmit the third signals from the at least one microphone to the one or more processors. [Mai, Figure 11 teaches a “mic 200” as part of “accessory device 1100” which connects to the smart device 1150 by being inserted into a port of the smart device 1150 and can transmit signals from mic 200 / third signals to the processors of the smart device 1150. [0120]-[0126].]
Baker/Yoffe and Mai pertain to maintaining privacy and it would have been obvious to combine the “accessory 1100” of Mai which operates like a “bypass module” with the system of Baker/Yoffe for the reasons provided in Mai regarding the addition of decoupled devices in [0120] of Mai.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sadwick (U.S. 20170238401): “[0254] The afore mentioned appliances and devices can also be controlled or triggered by a motion sensor or proximity based sensor using the present invention on the remote device. For example, with the present invention, when an individual walks into a room, the motion sensor can turn on the heater, lights, open/close blinds, etc. This can be done by sensing motion or reading a RFID tag or ID that would be on the person or on their phone or personal device….”

Masterson (U.S. 2019/0043466) corresponds to the embodiment shown in Figure 3 of the instant Application and teaches:
1. A system comprising: 
a smart device comprising: [Masterson, Figure 1, ALD 100.  “[0042] … FIG. 1 illustrates an active listening device that may be used with an active listening privacy device of embodiments of the present invention. The illustrated ALD 100 is an Amazon Echo Dot, although embodiments of the invention can work with many different ALDs….”]
at least one microphone; [Masterson, Figure 1, “[0042] … In the Echo Dot ALD, seven microphones (not visible) are arrayed around the edge of the top end, underneath the top surface 104. A plurality of holes 108 are defined around the edge of the top surface 104 to enable sound to reach the microphones….”]
one or more processors; and [Masterson does not expressly provides for a processor in the ALD 100.  However, active listening devices such as Amazon Echo include processors.  “[0041] All ALDs have at least one microphone and, in most cases, like the Amazon.RTM. Echo.RTM. and Echo Dot.RTM., contain microphone arrays that listen for trigger words and/or full audio spectrum recordings. The Echo Dot utilizes seven microphones. These microphones enable an ALD to record, store, process, and analyze audio. …”  (See Gelling in the Conclusions section not as an added reference but as support for the well-known notion that a device such as Amazon DOT includes processors.)]
a blocking module interface; and [Masterson, Figure 1, the top surface of the ALD 100 onto which the “active listening privacy device (ALPD)” of Figure 2 locks teaches the “blocking module interface” of the Claim.] 
wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking module interface;
a removable blocking device adapted to connect to the smart device via the blocking module interface; [Masterson, Figures 2-5, ALPD 10 teaches the “removable blocking device” of the Claim and connects on top of the ALD 100 via the top surface and edges of the ALD 100 which were mapped to the “blocking module interface” of the “smart device” of the Claim.  “[0043] Referring now to FIGS. 3-5, an active listening privacy device (ALPD) 10 is illustrated in accordance with embodiments of the present invention. The ALPD 10 comprises a housing defining an open bottom end 26. (As described further below, the housing of the ALPD 10 comprises an inner housing portion 12 and an outer housing portion 14.) The open bottom end 26 is sized and shaped to receive a portion of the ALD 100 that contains the microphones (in the case of the Echo Dot ALD, that portion is the top end)…..”]
wherein the removable blocking device is configured to, when connected to the blocking module interface: 
prevent receipt, by the one or more processors, of first signals generated by the at least one microphone while the removable blocking device is in an untriggered state, [Masterson, Figures 2-5.  “[0043] … In this regard, the ALPD 10 sits on top of the ALD 100 and covers or encloses the top end of the ALD 100 (and therefore the microphones), as seen in FIGS. 4 and 5. The open top end 26 is designed to fit relatively snugly around the top end of the ALD 100 to help ensure that the ALPD 10 remains in place.”]
detect, using an input device of the removable blocking device, a first trigger associated with activating the removable blocking device, wherein the first trigger is different from a second trigger associated with activating the smart device; and [Masterson, the ALDs like Alexa on Echo or Dot listen for a trigger word which teaches the “second trigger” of the Claim.  “[0041] All ALDs have at least one microphone and, in most cases, like the Amazon.RTM. Echo.RTM. and Echo Dot.RTM., contain microphone arrays that listen for trigger words and/or full audio spectrum recordings….”  The “first trigger” of the Claim is taught by the “button press” shown in Figure 7 of Masterson which activate the blocker ALPD 10.  “[0052] FIG. 7 is a state diagram of an active listening privacy device of embodiments of the invention. In the illustrated embodiment, the ALPD has four states: IDLE 80, ACTIVE 82, SLEEP 84, and RECOVER 86. Most of the functional life of the ALPD is spent in the IDLE and ACTIVE states. …When in the ACTIVE state, the ALPD is producing white noise. White noise is only produced during the ACTIVE state. The ALPD transitions between the IDLE and ACTIVE states, for example, when a user presses the power button 16, although other alternative means may be used to cause the ALPD to transition between the IDLE and ACTIVE states (described further below).”  See [0057]-[0059].]
based on detecting the first trigger, temporarily enter a triggered state and allow receipt, by the one or more processors and via the blocking module interface, of second signals generated by the at least one microphone. [Masterson turns off the white noise being generated by the ALPD 10 when the button press indicates so and then the microphone 108 of the ALD device 100 can receive the voices in the environment and transmit them to the processors of the ALD 100.]

Gelling (U.S. 20180352315):  “[0003] Voice agent devices may include voice controlled personal assistants that implement artificial intelligence based on user audio commands. Some examples of voice agent devices may include Amazon Echo, Amazon Dot, Google At Home, etc. Such voice agents may use voice commands as the main interface with processors of the same. The audio commands may be received at a microphone within the device. The audio commands may then be transmitted to the processor for implementation of the command. In some examples, the audio commands may be transmitted externally, to a cloud based processor, such as those used by Amazon Echo, Amazon Dot, Google At Home, etc.”

Carswell (U.S. 20040264149) expressly teaches grounding as a method of disabling a communication path:
10. The system of claim 1, wherein preventing receipt of the first signals comprises grounding at least a portion of a circuit associated with the at least one microphone. [Carswell, “12. The system as recited in claim 11 wherein when the monitored environmental condition does not meet the predetermined standard, the physical blocker circuit disables the communication path by taking action consisting one of: shorting together transmit and receive differential lines of the communication path, shorting to ground at least one of the transmit and receive differential signal lines, opening at least one of the transmit and receive differential signal lines, and injecting a disruptive signal into at least one of the transmit and receive differential signal lines.”]

Fong (U.S. 2020/0045527) teaches:
1. A system comprising: 
a smart device comprising: [Fong, Figure 1, “user equipment 110.”  “[0021] In some embodiments, the active case 120 includes a housing 125 arranged to hold the personal communication device 110 (e.g., a smartphone, a wearable, a tablet, etc.)….”]
at least one microphone; [Fong, Figure 1, “sensor 118” include microphones.  “[0003] Smartphones have sensors for collecting information of a user, including the surroundings of the user, e.g., microphones for recording voice ….”]
one or more processors; and [Fong, Figure 1, “processor 112.”]
a blocking module interface; and [Fong, Figure 1, the interface between the “user equipment 110” / “smart device” and the “active case 120” / “blocking device” which includes “mate-able components” on both devices that mate together to hold the two together.  The “mate-able components” on the smart device 110 teach the “blocking module interface” of the Claim.  “[0021] In some embodiments, the active case 120 includes a housing 125 arranged to hold the personal communication device 110 (e.g., a smartphone, a wearable, a tablet, etc.). In some embodiments, the housing 125 includes a plurality of components mateable with one another. In other words, the plurality of components, once mated with one another, form a housing assembly to hold the personal communication device 110. …”  “[0023] In some embodiments, the active case 120 includes one or more local communication devices 140 supported by the housing 125. In some embodiments, the one or more local communication devices 140 include a personal communication device interface modem (e.g., a WiFi modem, a Bluetooth (BT)/Bluetooth Low Energy (BLE) radio, an infrared radio, an NFC radio, a Lightning.RTM. (a registered trademark of Apple Inc., Cupertino, Calif.) connector, etc.) operable to provide a communication channel (e.g., wirelessly or via physical connection) between the peripheral interface and the personal communication device 110. In one direction, the communication channel carries information from the personal communication device 110 to the active case 120 for analysis and validation. In the other direction, the communication channel carries information from the active case 120 to the personal communication device 110 in order to gate electronic signal to the personal communication device 110 for the protection of the personal communication device 110 and/or supplement the functionality of the personal communication device 110.”] 
wherein each communication path between the at least one microphone and the one or more processors is conducted via the blocking module interface;
a removable blocking device adapted to connect to the smart device via the blocking module interface; [Fong, Figure 1, t the “active case 120” / “removable blocking device” connects to the “user equipment 110” / “smart device” and is removable.  “[0021] …  The housing assembly allows a user to insert the personal communication device 110 into the active case 120, so that the active case 120 can actively monitor activities of the personal communication device 110. The housing assembly also allows the user to take the personal communication device 110 out of the active case 120 for less monitoring of the personal communication, e.g., when the user uses the personal communication device 110 for personal communication and the user prefers less monitoring by an enterprise through the active case 120.”]
wherein the removable blocking device is configured to, when connected to the blocking module interface: 
prevent receipt, by the one or more processors, of first signals generated by the at least one microphone while the removable blocking device is in an untriggered state; [Fong teaches that the blocking device/ active case can turn off the communication channels of the smart device 110:   “[0055] In some embodiments, when the second device (e.g., the user equipment 110) enters the distress mode and/or generates the distress response, the second device (e.g., the user equipment 110) can be locked, disabled, turned off, enabled to transmit distress beacons, and/or directed to communicate with emergency services (e.g., dialing 911 and/or transmitting geographic location information). For example, the active case 120 (FIG. 1) can direct the user equipment 110 (e.g., via the local communication device(s) 140, FIG. 1) to disable or block the one or more communication channels of the user equipment 110 in order to protect the user equipment 110….”  The distress mode of Fong pertains to the “untriggered state” of the Claim:  “[0032] In some embodiments, the controller 122 analyzes an input received by the user equipment 110 and/or the active case 120. The controller 122 further determines if the input matches a predetermined sequence. In accordance with a determination that the input matches the predetermined sequence, the controller 122 gates an electronic signal to the user equipment 110 in order to protect the user equipment 110, e.g., placing the user equipment 110 in a distress mode.”  Note that the “distress mode” of Fong can block the signals (one embodiment) or start sending signals (another embodiment where distress call is transmitted).]
detect, using an input device of the removable blocking device, a first trigger associated with activating the removable blocking device, wherein the first trigger is different from a second trigger associated with activating the smart device; and [Fong, Figure 1, the user equipment 110/ smart device and the active case /blocking device are two different devices each with its own sensors 118 or 150 for turning the device on or off.  See [0033] for “power plug” of the “active case 120.”  See [0041] and [0055]-[0056].  For example, the “airplane mode” of the Device 110 / Smart Device is set by the user.  Fong mentions the “microphones” as a type of peripheral device and is mostly focused on data being taken from the “user equipment 110” / “smart device” rather than speech entering the device 110:  “[0038] In some embodiments, the I/O interface 116 provides a channel for input/output data between the processor 112 and I/O peripheral devices, such as a display, a keyboard, a mouse, a pen, microphones, cameras, and/or speakers of the user equipment 110. …”]
based on detecting the first trigger, temporarily enter a triggered state and allow receipt, by the one or more processors and via the blocking module interface, of second signals generated by the at least one microphone. [Fong, in Fong the same types of triggers that can turn the Smart Device 110 off may be programmed to turn it on and make it communicate a distress signal.  “[0056] In some embodiments, as represented by block 532, directing the second device to activate a distress mode and/or to generate a distress response includes issuing a first electronic signal to change the second device from a first communication mode (e.g., waking up the user equipment 110 from an airplane mode) to a second communication mode (e.g., enabling Bluetooth communication). For example, when the user equipment is in the airplane mode, communication channel(s) between the active case and the user equipment may be turned off. In the distress mode, the controller 122 (FIG. 1) of the active case 120 (FIG. 1) can issue a signal to wake up the user equipment 110, so that the communication device 114 (FIG. 1) (e.g., Bluetooth) on the user equipment 110 can be enabled and a communication channel can be enabled.”]

    PNG
    media_image11.png
    459
    1001
    media_image11.png
    Greyscale


Fong expressly teach an interface between a privacy cover/blocking device and a smart phone/audio device with “mate-able” components on the two mating surfaces such as those shown on Figure 2 of the instant Application.
Baker and Fong pertain to privacy devices that are used to maintain the privacy of another device such as a smart phone and it would have been obvious to modify the system of Baker which is not express regarding the “Interface” between the two devices (the smart phone and the blocking/privacy/active case device) with the system of Fong that clearly shows the insertion of the smart device into a privacy/active case with an interface comprising of mate-able components that mate the two devices together and also permit for easy removal of the smart device in order to have a clearly separable and removable privacy cover for a smart phone.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding Claim 2, in Fong, separating the “user equipment 110” from the “active case 120” frees the “peripheral devices including microphone” of the smart device 110 to receive sound and send signals to the “processor 112” of Fong in Figure 1.  The “blocking module interface” is taught by the mate-able components on the smart device 110 which are part of the smart device 110 and remain in place.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659